WASHBURN, J.
We hold that Minard suffered something more than “a mere impairment of his physical condition resulting from his doing his ordinary work in the ordinary way”; that the breaking down of tissue in the palm of his hands was an accidental injury suffered. by him shortly before he had to cease work, and that his condition was caused by such injury.
Industrial Comm. v Weimer, 124 Oh St 50.
If there was an accidental injury, it would make no difference that Minard suffered the same while doing his ordinary work in the ordinary way, and in view of the evidence in the case and especially of the medical testimony, we find that the jury was right in finding' that Minard’s condition was due to a traumatic injury which was a happening that occurred unexpectedly and not in the usual course of events.
Judgment affirmed.
PARDEE, PJ, and FUNK, J, concur in judgment.